DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-5, 7-8, 16-20.
Claims 6, 9-15, are objected to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KEISUKE (JP 2014102053).


As to claim 1, 16 and 20, KEISUKE teaches a method of controlling an operation state of multi-split air conditioner, comprising: determining a target operation mode of each indoor unit according to an operation mode set by a user for each indoor unit[0035]; performing statistics on heat exchange demands of the indoor units corresponding to different target operation modes, and determining a dominant operation mode among the target operation modes according to the heat exchange demands[0035, 0037]; and using the dominant operation mode as the operation mode of an outdoor unit[0037].

As to claim 2 and 17, KEISUKE teaches wherein after determining the operation mode of the outdoor unit, the control method further comprises: judging whether the target operation mode of indoor unit is consistent with the operation mode of the outdoor unit, if yes, determining a final operation state of the indoor unit according to the target operation mode of the indoor unit, if no, determining the final operation state of the indoor unit according to a predetermined conflict resolution rule[0041-0042]].

As to claim 3, KEISUKE teaches wherein the step of determining the target operation mode of each indoor unit according to the operation mode set by the-a user for the indoor unit comprises at least one of the following steps: if the operation mode set for the indoor unit is a refrigeration mode or a dehumidification mode, determining the target operation mode of the indoor unit as the refrigeration mode; if the operation mode set for the indoor unit is a heating mode, determining the target operation mode of the indoor unit as the heating mode[0042]; if the operation mode set for the indoor unit is an air supply mode, determining the target operation mode of the indoor unit as the air supply mode; and if the operation mode set for the indoor unit is an automatic mode, determining the target operation mode of the indoor unit according to a current environment temperature and a temperature range in the automatic mode set by the user.

As to claim 5 and 18, KEISUKE teaches wherein the step of performing statistics on heat exchange demands of the indoor units corresponding to different target operation modes specifically comprises: performing statistics on a number or  a capacity of the indoor units corresponding to different target operation modes to serve as the heat exchange demands[0041-0042].


As to claim 8, KEISUKE teaches wherein the step of determining the final operation state of the indoor unit according to the predetermined conflict resolution rule comprises: causing the indoor unit in which the target operation mode is inconsistent with the operation mode of the outdoor unit to enter the same operation mode as the outdoor unit [0041-0042].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEISUKE (JP 2014102053) in view of Bu (U.S. PG Pub. 20190056139 (.

As to claim 4, Bu teaches, wherein if the operation mode set for the indoor unit is the automatic mode, the step of determining the target operation mode of the indoor unit according to the current environment temperature and the temperature range in the automatic mode set by the user comprises at least one of the following steps: if the current environment temperature is greater than an upper limit of the temperature range, determining the target operation mode of the indoor unit as the refrigeration mode; if the current environment temperature is less than the upper limit of the temperature range, determining the target operation mode of the indoor unit as the heating mode; and if the current environment temperature is within the temperature range, maintaining the target operation mode of the indoor unit as the previous target operation mode within the temperature range, or performing processing according to a default mode when entering the temperature range for a first time[0065].

As to claim 7 and 19, Bu teaches wherein the step of determining the final operation state of the indoor unit according to the predetermined conflict resolution rule, comprises: causing the indoor unit in which the target operation mode is inconsistent with the operation mode of the outdoor unit to enter a standby mode[0065].

Therefore, it would have been obvious to one or ordinary skill in the art prior to the effective filing date to include the teach teachings of Bu into the system and methods of Keisuke.  The motivation to combine is that Bu teaches using indoor temperature ranges and outdoor mode switching based on temperatures and indoor modes can avoid operational conflicts [0030].

A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 


Allowable Subject Matter
Claims 6, and 9-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose the claims alone or in combination. 


Other prior art of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (U.S. PG Pub. 20060086103) teaches detecting abnormal state with indoor units of a multi-split system.
Song (U.S. PG Pub 20040134214) teaches how to control an outdoor unit when indoor units call for all heating, all cooling or a combination of both.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119